; 516-752-8662 p.1
trick ; :
a oe Case 2:20-cv-00974- GRB-AKT Document 94 Filed 07/20/21 Page 1 of 1 PagelD #: 862

 

CONSENT TO JOIN
THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 10, 2021
CAC000001B8DA Claim Number 1000084

VER O00 00

JOHN ANTHONY FITZPATRICK
142 SUNSET AVE
FARMINGDALE, NY 11735-5843

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent ta join the collective action
brought in United States District Court for the Eastern District of New York entitled Caccavale yv.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure
to premptly pay a portion of overtime wages that I may have received to the extent that I worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

a I hereby authorize the Moser Law Firm, PC to represent me in this action.

lr] ! intend to engage another atlomey to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name: id AA pS Five me trick

 

 

Address:
Telephone }
Email: _
_
blub FZxpE ig [ror
Signature Lf! c Date

MAILTO: MOSER LAW FIRM, PC
Attn: Caccavale y. Unisys Consent to Join
> East Main Street
Huntington, N¥ 11743
516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com

 
